Order filed, May 16, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00117-CV
                                    ____________

     JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                           Appellant

                                             V.

AMALIA PUGA, EDGAR PUGA, JUAN PAPIA, STATE BOND & MORTGAGE
                        CO., Appellee


                       On Appeal from the 55th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-37844


                                          ORDER

      The reporter’s record in this case was due April 12, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Gina Wilburn, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM